Citation Nr: 1810328	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

In October 2016, the Veteran and his wife presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This matter was remanded by the Board in May 2017 for further development.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on examination, acceptance, and enrollment into service. 

2.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's bilateral hearing loss underwent an increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111, 1137.

Cases in which the condition is noted on entrance are governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

First, the Board finds an August 2017 VA examination report confirms a current diagnosis of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran contends his current bilateral hearing loss disability is related to his noise exposure during active duty service while working as a cannon crewman.  The Veteran contends he was consistently exposed to noise from various types of tanks, large guns including artillery weapons systems and machine guns, grenade and rocket launchers, claymore mines, and hand grenades.  See, e.g., October 2016 Travel Board hearing testimony; July 2015 Veteran statement; September 2011 VA Form 9; May 2009 claim.  The Veteran contends he was not aware of any hearing loss at the time of his entrance to service.  See May 2016 VA Form 9.  The Veteran also testified that to his knowledge he did not have any instances in service where his hearing started to deteriorate, but contends he noticed a loss of hearing when he left the military.  See May 2016 VA Form 9.

At the time of the Veteran's December 1983 enlistment to active duty service, the Veteran denied any hearing loss or ear, nose, or throat trouble.  See Report of Medical History.  

The December 1983 enlistment examination report indicates the Veteran's ears, to include auditory acuity, and ear drums were marked as normal.  The examination report includes puretone thresholds, in decibels, which were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
15
25
35
LEFT
20
25
25
20
40

The summary of defects and diagnoses including hearing loss, and the Veteran was given an H2 physical profile.

Based upon the December 1983 enlistment examination report, the Board finds that the condition of bilateral hearing loss was noted upon the Veteran's entry into service.  Accordingly, the Veteran's bilateral hearing acuity was not shown to be of sound condition at the time of his entrance to active duty service, and therefore the presumption of soundness does not attach to the claimed bilateral hearing loss in this case.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Consequently, to the extent the Veteran seeks compensation for disability resulting from his bilateral hearing loss, the evidence must show the pre-service hearing loss increased in severity during service.  38 C.F.R. § 3.306.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).

The Veteran's DD Form 214 confirms he served as a Cannon Crewman for the majority of his active duty service.  Given the Veteran's competent and credible statements of record regarding his exposure to consistent noise from tanks and weapons systems as part of his duties and training exercises as a Cannon Crewman, the Board finds the Veteran was exposed to noise during service.

However, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity during his active duty service.

The Veteran's service treatment records do not include any complaints of decreased hearing.  See, e.g., November 1986 service treatment record (pain in right ear due to plugged sebaceous gland); November 1985 emergency care and treatment service record (wanting both ears cleaned, no pain in ears).  No separation examination report is associated with the Veteran's service treatment records.  See also January 1987 service treatment record (ETS physical waiver).

The evidence of record does not include complaints of decreased hearing until the Veteran's May 2009 claim for service connection.  At that time the Veteran contended his hearing loss began in 1987.

The Veteran was afforded a VA examination in January 2010.  At that time only a left ear hearing loss disability for VA purposes was diagnosed, which the examiner stated was a sensorineural hearing loss.  The January 2010 VA examiner reviewed the evidence of record, and noted the Veteran's reports regarding his in-service noise exposure.  The VA examiner opined that when comparing the Veteran's enlistment examination results with the examination results at that time, there had been no change in hearing acuity in either ear.  The examiner opined that it is not likely the Veteran's military noise exposure caused his hearing loss.

In March 2016, the Veteran was afforded another VA examination.  The VA examiner diagnosed bilateral sensorineural hearing loss.  The VA examiner reviewed the evidentiary record, and noted the Veteran's reports regarding his in-service noise exposure.  The VA examiner noted the Veteran's December 1983 enlistment examination indicated bilateral hearing loss, and opined the Veteran's hearing loss existed prior to service.  The VA examiner opined that the Veteran's pre-existing hearing loss was not aggravated beyond its normal progression in military service.  The March 2016 VA examiner indicated that although no separation examination report was available to compare in order to note whether there was a significant threshold change during service, there was no threshold shift when the Veteran's enlistment examination was compared with his VA examination at that time.  The examiner explained noise-induced hearing loss is permanent and will not improve, and therefore it is less likely that the Veteran's hearing loss was aggravated in service.  See also March 2016 VA examiner's addendum opinion (correcting opinion for right ear).

In October 2016, the Veteran underwent an audiological examination at Auburn University Speech and Hearing Clinic.  The audiologist indicated the Veteran's official claims file was not available for review, but that she had reviewed the records provided by the Veteran; the examination report does not indicate which records were provided to the audiologist.  The audiologist noted the Veteran's reports of noise exposure during his military service, and his reports of post-service occupational noise exposure.  Following her examination of the Veteran, the audiologist diagnosed bilateral sensorineural hearing loss.  The audiologist ultimately opined that the Veteran's hearing loss was more likely than not caused by, was a result of, or has been worsened by his military service-based noise exposure.  The audiologist explained that the average healthy person will have essentially normal hearing sensitivity at least to age 50 years if his unprotected ears are not exposed to high noise levels, and the Veteran has hearing loss which may be attributed to factors other than his age.  She further explained that typically noise-induced hearing loss is initially characterized by poor hearing thresholds at 4000 and 6000 Hertz, but with prolonged and/or repeated noise exposure, the hearing loss progresses and involves other frequencies.  In addition, secondary noise effects can develop after termination of the noise exposure.

In October 2016, the Veteran submitted a copy of audiogram testing results from his employer, which include testing results for every year from December 2001 to August 2016.

In August 2017, the Veteran was afforded a new VA examination.  The VA examiner reviewed the evidentiary record, to include the Veteran's employment examinations as well as the 2016 examination report from Auburn University.  The examiner noted the Veteran's in-service noise exposure, and his contention that he has had problems hearing for several years.  Following her examination, the August 2017 VA examiner diagnosed bilateral sensorineural hearing loss disability.  The VA examiner opined the Veteran's hearing loss existed prior to service, and was not aggravated beyond its normal progress in military service.  The examiner explained the Veteran's 1983 enlistment examination indicated high frequency hearing loss.  Although there is no separation examination, the VA examiner found that no significant threshold shift was noted between the 1983 entrance examination, the 2001 examination by the Veteran's employer, the 2010 VA examination, and the 2016 VA and Auburn University examinations.  The examiner opined that the examinations of record show no threshold shift from 1983 to 2016.  The examiner explained that noise-induced hearing loss does not improve, there is no information to indicate a threshold shift while on active duty, and therefore, it is not likely there was a significant threshold shift at the time of the Veteran's discharge from service in 1987.

The Board affords little weight of probative value to the October 2016 Auburn University examiner's opinion that the Veteran's hearing loss was worsened by his military noise exposure.  The Board finds that because the examination report indicates the audiologist did not review the full evidentiary record, did not indicate which records she was able to review, and did not discuss the evidence of record of pre-existing bilateral hearing loss at the time of the Veteran's entrance to active duty service, her opinion appears to have been based on an incomplete and/or inaccurate factual basis.

The Board affords more probative value to the multiple VA examinations of record.  After reviewing the evidence of record, and interviewing and examining the Veteran, all three VA examiners opined that the evidence of record indicates the Veteran's hearing loss disability did not undergo an increase in severity during his active duty service.  The August 2017 VA examiner was also able to review and consider the Veteran's years of employment hearing tests beginning in 2001, as well as the October 2016 Auburn University examination and opinion, but still ultimately concluded the totality of the evidence was against finding the Veteran's bilateral hearing loss underwent an increase in severity manifested by a significant threshold shift during his active duty service.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that he was not aware of any hearing loss prior to or at the time of his entrance to service, that he was told he would experience hearing problems after being exposed to field artillery during service, and that he noticed hearing loss when he left service.  See, e.g., October 2016 Travel Board hearing testimony; May 2016 VA Form 9.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's pre-existing bilateral hearing loss underwent an increase in severity during service cannot be determined by mere observation alone.  Again, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis, 276 F.3d at 1345; 38 C.F.R. § 3.306.  The Board finds that determining whether the Veteran's pre-existing bilateral hearing loss underwent an increase in severity of the condition itself during the Veteran's active duty service is not within the realm of knowledge of a non-expert given the lack of evidence of any hearing examinations performed between the Veteran's 1983 entrance examination and his 2001 employment examination, the Veteran's testimony that to his knowledge he did not have any instances in service where his hearing started to deteriorate, and the absence of evidence of record of any reports or complaints of decreased hearing until the Veteran's 2009 claim.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his opinion that his pre-existing bilateral hearing loss underwent an increase in severity during service is not competent evidence, and therefore is not probative of whether his pre-existing bilateral hearing loss was aggravated beyond its natural progression by his in-service noise exposure.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's pre-existing bilateral hearing loss increased in severity during his active duty service.  The benefit of the doubt doctrine is therefore not applicable, and the claim of service connection must be denied.  See 38 U.S.C. §§ 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.306; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


